Title: To Thomas Jefferson from Elijah Griffiths, 4 August 1799
From: Griffiths, Elijah
To: Jefferson, Thomas



Honor’d Sir;
Philada Augt. 4—1799

I hope you will pardon the liberty I take in giving a few hints of the events which have taken place since last Session of Congress disolv’d, & the present State of the public mind in this State.—
If the Aurora finds its way into your neighbourhood, the whiping business which follow’d the Nothampton expedition, Mr. Liston’s recent dispatches (found on the horse thief) together with many other things of the same stamp must be known to you, those things must have taken place through want of policy, as it has very Sensibly lessen’d the popularity of the party in Pennsylvania & New jersey, it may probably have that effect elsewhare.—As to the present State of the public mind as far as we may Judge from appearances, I think there is no doubt of Mr. Mckean’s being Elected to the Governor’s chair by a very respectable majority; the people of York County who have been Unanimous in the opposite interest, appear now to be  almost as unanimous in favour of Mr. Mckeans election, the poll of that County is from 3. to 4000 votes—Lancaster has underwent a considerable chang & that favourable to the republican cause, Chester County is better, upon the whole the republican interest has gain’d rapidly the last 6 months in this state.—
If the Southern States keep their ground we have nothing to fear at the next election for Presidents, I hope to see Pennsyla., Jersey, & New York States act pretty unanimously in placing a firm friend of his country & rational Liberty, in the Presidential Chair
I have the honor to be with Esteem your very Humble servant

Elijah Griffiths


P.S. If you find time to drop me a few lines at any time it will be taken as very particular favour.—E.G.—
Direct to me at no 29 pine Street

